     Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 1 of 36




              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

______________________________
                                   )
JAIME H. PIZARRO, CRAIG            )
SMITH, JERRY MURPHY,               )
RANDALL IDEISHI, GLENDA            )
STONE, RACHELLE NORTH,             )
MARIE SILVER, and GARTH            )
TAYLOR on behalf of themselves     )
and all others similarly situated, )         CIVIL ACTION FILE
                                   )         No. 1:18-cv-01566-WMR
      Plaintiffs,                  )
                                   )
v.                                 )
                                   )
THE HOME DEPOT, INC.; THE          )
ADMINISTRATIVE                     )
COMMITTEE OF THE HOME              )
DEPOT FUTUREBUILDER                )
401(K) PLAN; THE                   )
INVESTMENT COMMITTEE OF )
THE HOME DEPOT                     )
FUTUREBUILDER 401(K) PLAN; )
AND DOES 1-30,                     )
                                   )
      Defendants.                  )
______________________________ )



 [PROPOSED] ORDER DENYING PLAINTIFFS’ MOTION FOR CLASS
                    CERTIFICATION
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 2 of 36




      This matter is before the Court on Plaintiffs’ Motion for Class Certification,

Appointment of Class Representatives, and Appointment of Class Counsel (Doc.

98). Based on the reasoning below, Plaintiffs’ motion is DENIED.

I.    FINDINGS OF FACT.

      A.    The Plan and Financial Engines.

      Defendant The Home Depot, Inc. (“Home Depot”) sponsors a defined

contribution 401(k) plan for its employees called The Home Depot FutureBuilder

(“the Plan”).   (Amend. Compl. (Doc. 53) (“AC”) ¶¶ 1, 15).          Defendant The

Investment Committee of the Home Depot FutureBuilder (“the Investment

Committee”) is a named fiduciary of the Plan responsible for overseeing the Plan’s

investment options. (See 2016 Plan Document (Doc. 98-4) at §§ 11.9–11.10).

Defendant The Administrative Committee of the Home Depot FutureBuilder (“the

Administrative Committee”) is a named fiduciary of the Plan responsible for

overseeing the Plan’s administration. (Id. at § 11.3(a)). Together, Home Depot,

the Investment Committee, and the Administrative Committee are referred to

herein as “The Home Depot Defendants” or “Defendants.” Plaintiffs are current

and former participants in the Plan. (AC ¶¶ 7–14).

      The Plan permits eligible employees to make contributions to individual

accounts within the Plan on a tax-advantaged basis, with Home Depot making



                                         2
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 3 of 36




certain matching contributions.        (See 2016 Plan Document (Doc. 98-4)).

Participants choose from a menu of investment options in which to invest their

Plan contributions. (See id. ¶ 7.2).

      To assist participants with managing their Plan investment options, Home

Depot offers optional investment advisory services from Financial Engines, a third-

party vendor. (See AC ¶ 34; Answer to Am. Compl. (Doc. 75) (“Answer”) ¶ 34).

Financial Engines takes information provided by participants who enroll in its

service and uses proprietary algorithms to construct a retirement portfolio from the

available Plan investment options based on the participants’ individual

circumstances and preferences. (See AC ¶ 35; Answer ¶ 35; Tetrick Decl. (Doc.

118-1), Ex. 5 (Financial Engines, Part 2A of Form ADV: Firm Brochure (Mar. 31,

2018))).

      Plan participants also can use an “Online Advice” program, through which

Financial Engines provides its investment recommendations at no additional cost

to the participant. (See Tetrick Decl. (Doc. 118-1), Ex. 5 (Financial Engines, Part

2A of Form ADV: Firm Brochure (Mar. 31, 2018)) at 4–5). For a fee, a participant

can voluntarily enroll in a “Professional Management” program, in which

Financial Engines monitors the participant’s account and makes investment

decisions. (See AC ¶¶ 34–35; Answer ¶¶ 34–35). For both Online Advice and the


                                         3
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 4 of 36




Professional Management program, Financial Engines bases its investment advice

on a variety of individualized factors, including a participant’s age, risk tolerance,

preference for company stock, outside investments, and any expected pensions.

(Tetrick Decl. (Doc. 118-1), Ex. 5 (Financial Engines, Part 2A of Form ADV: Firm

Brochure (Mar. 31, 2018)) at 6).

      From the start of the putative class period on April 12, 2012 through June

30, 2017, Financial Engines provided these services directly to participants. (See

AC ¶ 35; Answer ¶ 35). Starting July 1, 2017, Financial Engines provided these

services to participants through a sub-advisory agreement with Alight Financial

Advisors (“AFA”). (See AC ¶ 35; Answer ¶ 35).

      B.     Plaintiffs’ Claims and Motion for Class Certification.

      Plaintiffs’ Amended Complaint contains two primary claims against The

Home Depot Defendants. First, Plaintiffs allege that The Home Depot Defendants

breached their fiduciary duties to the Plan under 29 U.S.C. § 1104 by failing to

prudently monitor and remove certain Plan investment options that performed

poorly relative to other available investment options.       (AC ¶¶ 160–75).     The

investment options that Plaintiffs allege were imprudent are: (1) the TS&W Small

Cap Value Fund; (2) the Stephens Small Cap Growth Fund; (3) the JP Morgan




                                          4
       Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 5 of 36




Stable Value Fund; and (4) a suite of eight BlackRock target date funds

(collectively, the “Challenged Funds”). (AC ¶¶ 168–71).

       Second, Plaintiffs allege that The Home Depot Defendants breached their

fiduciary duties to the Plan under 29 U.S.C. § 1104 by failing to prudently monitor

the investment advisory services offered by Financial Engines and AFA through

the Professional Management program.1 (AC ¶¶ 176–86). Plaintiffs argue that

The Home Depot Defendants failed to meet their duties because the fees charged

by Financial Engines and AFA were “excessive in light of the nature and quality of

the services provided.” (Pls.’ Mem. in Supp. of Class Cert. (Doc. 98-1) (“Pls.’

Br.”) at 11).2

       In their motion for class certification (Doc. 98), Plaintiffs ask the Court to

certify three classes pursuant to Federal Rules of Civil Procedure 23(a) and

23(b)(1):

    1. A “Challenged Funds Class” of all Plan participants and beneficiaries,
       excluding Defendants, who invested in any of the investment options
       challenged by Plaintiffs at any time from April 12, 2012 through the date of
       judgment.

1
  Plaintiffs also alleged that The Home Depot Defendants’ retention of Financial
Engines and AFA breached their duty of loyalty, but they abandoned this claim at
the motion to dismiss hearing. (See Doc. 74 (Sept. 20, 2019 Order) at 11 n.2).
2
  Plaintiffs also allege a speculative claim that The Home Depot Defendants
breached their duty to monitor other individuals to whom they may have delegated
fiduciary duties. (AC ¶¶ 210–16).

                                          5
       Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 6 of 36




    2. A “FE Class” of all Plan participants and beneficiaries, excluding
       Defendants, for whom Financial Engines performed investment advisory
       services through the Professional Management program at any time from
       April 12, 2012 through the date of judgment.

    3. An “AFA Class” of all Plan participants and beneficiaries, excluding
       Defendants, for whom AFA performed investment advisory services through
       the Professional Management program at any time from April 12, 2012
       through the date of judgment.

(Pls.’ Br. at 1; Pls.’ Reply in Supp. of Class Cert. (Doc. 119) (“Pls.’ Reply”) at 7
n.6).

      Plaintiffs also requested that the Court appoint named Plaintiffs Craig Smith,

Randall Ideishi, Rachelle North, and Garth Taylor as class representatives of the

Challenged Funds Class; named Plaintiffs Jaime Pizarro, Glenda Stone, Marie

Silver, and Garth Taylor as class representatives of the FE Class; and named

Plaintiffs Jerald Murphy, Glenda Stone, and Marie Silver as class representatives

of the AFA Class. (Pls.’ Br. at 12). Finally, Plaintiffs request that the Court

appoint Sanford Heisler Sharp, LLP and Blumenthal Nordrehaug Bhowmik De

Blow LLP as Class Counsel for all three classes. (Id. at 2).3




3
  Since Plaintiffs filed their motion, Plaintiff Garth Taylor moved for voluntary
dismissal of all his claims, which the Court granted. (Doc. 134). Plaintiff Marie
Silver withdrew as a class representative during her deposition. (See Defs.’ Opp.
to Class Cert. (Doc. 118) (“Defs.’ Br.”) at 11; Tetrick Decl. (Doc. 118-1), Ex. 4
(Silver Dep. Tr.) at 98:3–113:8); see also Praecipe to Modify Motion for Class
Certification (Doc. 123). Thus, neither Plaintiff Taylor nor Plaintiff Silver will be
considered as potential class representatives.

                                         6
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 7 of 36




      C.     The Home Depot Defendants’ Opposition to Class Certification.

      The Home Depot Defendants oppose certification of all three of Plaintiffs’

proposed classes.    (Doc. 118).     With respect to the FE and AFA Classes,

Defendants contend that Plaintiffs’ claims—that the fees charged by Financial

Engines and AFA were “excessive in light of the nature and quality of the services

provided”—present an inherently individualized and subjective analysis.

Accordingly, Defendants argue, neither class meets the requirements of Rule 23(a)

or any subsection of Rule 23(b).       Defendants contend that Plaintiffs’ claims

concerning the Challenged Funds Class, which span eleven different funds offered

in the Plan over a proposed class period starting eight years ago, likewise present

individualized questions of liability that fail to meet any subsection of Rule 23(b),

and even if broken into subclasses could not be certified.

      Defendants deposed all of Plaintiffs’ proposed class representatives (except

Garth Taylor, who has since been dismissed), including those for the FE and AFA

Classes: Jaime Pizarro, Glenda Stone, Jerald Murphy, and Marie Silver. All four

(initially) proposed representatives offered starkly different testimony about

whether the fees they paid to Financial Engines were justified by “the nature and

quality of the services provided.”     As to the first aspect of this claim, each

proposed representative gave different testimony regarding what they thought was



                                          7
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 8 of 36




deficient about Financial Engines’ services.        Plaintiff Pizarro claimed that

Financial Engines was not “doing the things that [he] had contracted or hired them

to do,” in particular regarding his risk preference for his account (but admitted at

his deposition that Financial Engines had, in fact, decreased his risk tolerance upon

his request). (Tetrick Decl. (Doc. 118-1), Ex. 1 (Pizarro Dep. Tr.) at 186:13–

187:19). Plaintiff Silver expressed frustration with Financial Engines for advising

her against a more aggressive profile as she neared normal retirement age. (Id.,

Ex. 4 (Silver Dep. Tr.) at 175:24–176:13). Plaintiff Murphy testified that the

substantially higher fees he now pays to his investment advisor are “fair” because

that advisor, unlike Financial Engines, calls him on a regular basis. (Id., Ex. 3

(Murphy Dep. Tr.) at 100:18–101:11, 230:20–235:10). Plaintiff Stone, meanwhile,

could not identify any basis for her claim that the fees were too high—aside from

the information she learned from counsel—and in fact testified that she continues

to use Financial Engines because “it’s important that somebody who knows what

they’re doing makes the decisions versus” herself. (Id., Ex. 2 (Stone Dep. Tr.) at

113:20–116:19; 218:24–220:22).4

      Regarding the second aspect of the claim, the proposed representatives also

gave conflicting assessments of the value of the services they received. Despite
4
  Defendants have filed motions for summary judgment, which remain pending, on
the claims brought by these four Plaintiffs. (See Docs. 130, 131, 132, 133).

                                         8
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 9 of 36




the fact that he enjoyed a return of 17.4% on his Plan investments (as compared to

a 10.9% return on his current plan), Plaintiff Pizarro testified that the grand total of

$3.87 he paid in fees was excessive because the investment advice he received was

worth “zero dollars,” (see Tetrick Decl. (Doc. 118-1), Ex. 1 (Pizarro Dep. Tr.) at

171:19–174:21; 186:13–15; 217:1–15). Plaintiff Silver testified that the services

she received were worth “somewhere between zero and $13 a month.” (Id., Ex. 4

(Silver Dep. Tr.) at 357:6–360:13). Plaintiff Murphy, for his part, maintained that

the fees he paid to Financial Engines were too high, but testified that the 300%

higher fees he now pays to an investment advisor are “fair.” (Id., Ex. 3 (Murphy

Dep. Tr.) at 95:13–101:20; 230:20–235:10). Plaintiff Stone conceded that the

services she received from Financial Engines—which she continues to use to the

present date—were “probably” worth the fees she paid (id., Ex. 2 (Stone Dep. Tr.)

at 217:2–220:22).

II.   CONCLUSIONS OF LAW

      A.     Standard for Class Certification

      “For a class to be certified, the named plaintiff must have standing and the

putative class must satisfy both the requirements of Federal Rule of Civil

Procedure 23(a) and the requirements found in one of the subsections of Rule

23(b).”    Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1267 (11th Cir. 2019).



                                           9
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 10 of 36




Federal Rule of Civil Procedure 23(a) provides that members of a class may sue as

representative parties on behalf of all members only if: (1) the class is so numerous

that joinder of all members is impracticable; (2) there are questions of law or fact

common to the class; (3) the claims or defenses of the representative parties are

typical of the claims or defenses of the class; and (4) the representative parties will

fairly and adequately protect the interests of the class. Fed. R. Civ. P. 23(a).

      Under Federal Rule of Civil Procedure 23(b), a class action may be

maintained only if Rule 23(a) is satisfied and the class can be appropriately

certified under one of the subsections of Rule 23(b). Plaintiffs seek certification

under Rule 23(b)(1) or Rule 23(b)(3), which allow for certification where:

             1.     prosecuting separate actions by or against individual class
      members would create a risk of (A) inconsistent or varying adjudications
      with respect to individual class members that would establish incompatible
      standards of conduct for the party opposing the class; or (B) adjudications
      with respect to individual class members that, as a practical matter, would be
      dispositive of the interests of the other members not parties to the individual
      adjudications or would substantially impair or impede their ability to protect
      their interests (Fed. R. Civ. P. 23(b)(1)); or

             2.     the court finds that questions of law or fact common to class
      members predominate over any questions affecting only individual
      members, and that a class action is superior to other available methods for
      fairly and efficiently adjudicating the controversy (Fed. R. Civ. P. 23(b)(3)).




                                          10
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 11 of 36




Additionally, every class must also be “adequately defined and clearly

ascertainable.” Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012)

(citation omitted).

      Rule 23 is not “a mere pleading standard.” Rather, the “party seeking class

certification must affirmatively demonstrate his compliance with the Rule.” Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350–51 (2011) (citation omitted).

Indeed, the Supreme Court requires a “rigorous analysis” in assessing motions for

class certification, which “will entail some overlap with the merits of the plaintiff’s

underlying claim.” Id. at 351. The party seeking certification must show that the

requirements of the Rule “are in fact” met. Id. at 350. If “a question of fact or law

is relevant” to class certification, “then the district court has a duty to actually

decide it and not accept it as true or construe it in anyone’s a favor.” Brown v.

Electrolux Home Prods., Inc., 817 F.3d 1225, 1234 (11th Cir. 2016).

      “All else being equal, the presumption is against class certification because

class actions are an exception to our constitutional tradition of individual

litigation.” Id. at 1233. If “[a] district court . . . has doubts about whether” the

movant has met the requirements of Rule 23, it “should refuse certification until

they have been met.” Id. at 1233–34 (citation omitted).




                                          11
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 12 of 36




      B.     Plaintiffs Have Failed to Prove that the FE and AFA Classes Can
             Be Certified Under Rule 23.

      First, the Court concludes that Plaintiffs have failed to meet their burden of

offering evidentiary proof that the FE and AFA Classes meet the requirements of

Rule 23(a), or that they satisfy any subsection of Rule 23(b).

             1.     Plaintiffs Have Not Established that the FE or AFA Classes
                    Satisfy Rule 23(a).

      Plaintiffs have not met their burden of demonstrating, through evidentiary

proof, that the FE or AFA Classes meet Rule 23(a)’s well-settled commonality,

typicality, and adequacy requirements.

                           i)     Commonality

      Rule 23(a)(2) requires Plaintiffs to demonstrate that “there are questions of

law or fact common to the class.” The commonality requirement “requires the

plaintiff to demonstrate that the class members ‘have suffered the same injury.’”

Dukes, 564 U.S. at 350 (citation omitted). Plaintiffs do not meet Rule 23(a)(2)

through “the raising of common ‘questions’—even in droves—but rather, the

capacity of a class-wide proceeding to generate common answers apt to drive the

resolution of the litigation.” Id. (citation omitted).

      Plaintiffs argue that questions common to each class include: (1) whether

each Defendant is a fiduciary; (2) whether Defendants’ conduct breached their



                                           12
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 13 of 36




fiduciary duties to the Plan; (3) whether the Plan suffered resulting injury; (4) how

to calculate the Plan’s losses; and (5) what equitable relief should be imposed to

remedy the breaches and prevent future ERISA violations.           (Pls.’ Br. at 11).

Plaintiffs further argue that additional questions common to the FE and AFA

Classes include whether: (1) the fiduciaries properly monitored the quality of the

services provided; and (2) “the investment advisory fees charged by FE and AFA

[were] excessive in light of the nature and quality of the services provided.” (Id.)

      Defendants contend that this last “common” question—whether the fees

charged by Financial Engines and AFA were “excessive in light of the nature and

quality of the services provided”—is a necessary element of Plaintiffs’ ERISA

claims because, in addition to proving a breach of fiduciary duty, Plaintiffs must

also prove loss and causation. (Defs.’ Br. at 1–2 & n.3). And with respect to this

necessary element, Defendants argue, Plaintiffs have failed to meet their burden of

providing a clear, objective standard for determining whether and how each class

member overpaid for the Professional Management program. (See Defs.’ Br. at 9–

14). As support, Defendants point out that the proposed class representatives for

the FE and AFA Classes offer very different assessments of the services and value

they obtained from using the Professional Management program. (See id. at 11–

13). In short, Defendants contend that if the proposed representatives of the FE


                                         13
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 14 of 36




and AFA Classes cannot agree on the underlying basis of the purported class

claim—or even whether they overpaid for Professional Management and incurred

a loss at all—the Court must assume that the same questions will find no common

answers when examined on a classwide basis.

      Plaintiffs respond that the question of whether Financial Engines and AFA

charged excessive fees “in light of the nature and quality of the services provided”

can be resolved on a classwide basis by simply comparing the Professional

Management program to what Plaintiffs contend are “services of a similar nature

offered by other investment advisors” or through comparison to the fees Financial

Engines and AFA charged to other comparable defined contribution plans. (See

Pls.’ Reply at 2–5). Although Plaintiffs fail to identify any particular services or

how they would be, in fact, comparable.

      Having considered the Parties’ arguments, the Court concludes that

Plaintiffs have not shown that the members of the proposed FE and AFA Classes

“have suffered the same injury” to support commonality. Dukes, 564 U.S. at 350

(citation omitted). In particular, the Court agrees that Plaintiffs have failed to offer

a clear, objective standard for determining, on a classwide basis, whether and how

the proposed FE and AFA class members overpaid for Financial Engines “in light

of the nature and quality of the services provided.”


                                          14
     Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 15 of 36




      To start, the Court does not view Plaintiffs’ claims as analogous to those in

other ERISA class actions alleging poor investment performance or excessive

recordkeeping fees. As Defendants note, plan participants in those contexts share

an identical harm: they are uniformly impacted by the performance of the same

investments or pay the same fees for the same uniform services. The dissimilarity

among class members in those cases relates to the extent of the harm they allege to

have suffered (i.e., the amount of damages), not whether the nature of the harm

they allege to have suffered is the same. By contrast here, while all members of

the FE and AFA Classes received investment advice, the “nature and quality” of

that advice depended on their personal circumstances and the information they

provided Financial Engines. (See Defs.’ Br. at 13–14).

      In other words, each Plan participant received different investment advisory

services from Financial Engines. Plaintiffs consequently cannot point to the mere

fact that all members of the FE and AFA Classes used Financial Engines as a basis

for commonality. Rather, Plaintiffs must offer a clear and objective means for the

Court to determine, on a classwide basis, whether all proposed class members paid

fees that were excessive in light of the nature and quality of the services they

received.




                                        15
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 16 of 36




      Plaintiffs have not done so.     Indeed, the only evidence Plaintiffs have

offered to support certification of the FE and AFA Classes is the proposed class

representatives’ unique experiences with and subjective impressions of the

Professional Management program. (See supra at 7–9). As Defendants note, their

experiences varied significantly:    the proposed class representatives appear to

disagree on what exactly was deficient with the services provided by Financial

Engines, and even on whether they overpaid for those services at all. (See id.)

And on the question of quality, some of the proposed class representatives, like

Pizarro, were forced to acknowledge that the facts forming the basis of their claims

were, in fact, not true. As other courts have observed, such subjective, self-

professed valuations of a product or service are not valid bases for making

classwide adjudications because they give rise to inherently individualized

inquiries. See In re NJOY, Inc. Consumer Class Action Litig., 120 F. Supp. 3d

1050, 1122 (C.D. Cal. 2015); Saavedra v. Eli Lilly & Co., No. 2:12-CV-9366-

SVW, 2014 WL 7338930, at *8 (C.D. Cal. Dec. 18, 2014).

      Plaintiffs go so far as to claim that the experiences of the proposed class

representatives are essentially irrelevant; that is, they contend that the answers to

the common questions identified in their motion are “not dependent on the

particular circumstances of any one participant.” (Pls.’ Br. at 11). But this cannot


                                         16
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 17 of 36




be squared with Plaintiffs’ acknowledgement elsewhere that they seek to represent

“Plan participants and beneficiaries harmed by the fiduciary breaches” or seek

relief for the “benefit of affected participants.” (Id. at 4, 6 (emphasis added)).

Whether a participant is harmed by fiduciary breaches like those alleged by

Plaintiffs certainly is dependent on that participant’s particular circumstances. For

example, a participant who is satisfied with the fees paid to and services received

from Financial Engines can in no way be said to be harmed by that relationship.

      Therefore, the Court finds Plaintiffs’ proposed methods for assessing injury

to the FE and AFA Classes on a classwide basis to be unpersuasive.             First,

Plaintiffs argue that Financial Engines’ and AFA’s fees can be determined as

“excessive” through “an objective comparison of the services provided by FE and

AFA to services of a similar nature offered by other investment advisors.” (Pls.’

Reply at 2).   But Plaintiffs do not offer any evidence of which services are

purportedly comparable and why, or what this comparison would show.

Regardless, this does not address that the FE and AFA Class members received

different investment services from Financial Engines. Nor does it address the

question that Plaintiffs must prove on a classwide basis to establish the necessary

elements of loss and causation: whether the fees charged by Financial Engines

were excessive “in light of the nature and quality of the services they provided” to


                                         17
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 18 of 36




members of the putative FE and AFA Classes. Put differently, at least one side of

the comparison—what the class members actually received from Financial

Engines—would still be individualized.        And the disparate testimony of the

proposed representatives of the FE and AFA Classes demonstrates this.

      Second, Plaintiffs assert that the excessiveness of Financial Engines’ and

AFA’s fees could be determined through “an objective comparison of the services

FE and AFA provided to Plan members to those FE and AFA provided to

participants in other comparable plans.” (Pls.’ Reply at 2). But as noted above,

Financial Engines’ services are tailored to each participant’s individual

circumstances. It is thus difficult to see—and Plaintiffs have failed to explain—

how Plaintiffs could offer an “objective” comparison of these personalized services

on a plan-by-plan basis, where every plan is comprised of varied participants

receiving different investment services and advice from Financial Engines. In any

event, it is Plaintiffs’ burden to show such an objective comparison is possible, and

Plaintiffs have offered no proof that this is the case, pointing instead to bare

allegations in their Amended Complaint. That is not enough to satisfy Rule 23.

See Dukes, 564 U.S. at 350–51 (party must show certification requirements are in

fact met). Indeed, the only evidence before the Court at this time—the disparate




                                         18
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 19 of 36




testimony of the proposed FE and AFA Class representatives—tends to show the

opposite.

      Rule 23 does not contain an ERISA exception. Again, the party seeking

class certification must offer evidentiary proof that it complies with the Rule 23

elements. Dukes, 564 U.S. at 350–51. That means that the evidence offered by the

proposed class representatives of their varied experiences with Financial Engines

must be evaluated under Rule 23. As things stand, Plaintiffs have not met their

burden of offering evidentiary proof establishing on an objective, classwide basis

that the FE and AFA Classes are unified by the same injury. As a consequence,

Plaintiffs have failed to establish commonality for the FE and AFA Classes under

Rule 23(a)(2).

                          ii)    Typicality

      To satisfy Rule 23(a)’s typicality requirement, Plaintiffs must demonstrate

that “the claims or defenses of the representative parties are typical of the claims or

defenses of the class.” Fed. R. Civ. P. 23(a)(3). The typicality requirement

focuses “on whether a sufficient nexus exists between the legal claims of the

named class representatives and those of individual class members to warrant class

certification.” Prado-Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1278 (11th

Cir. 2000). Unique defenses to a class representative’s claim may defeat typicality.



                                          19
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 20 of 36




Ross v. Bank South, N.A., 837 F.2d 980, 990 (11th Cir. 1988), vacated on other

grounds, 848 F.2d 1132 (11th Cir. 1988). Likewise, where the class is defined so

broadly that not all members have been injured by the at-issue conduct, that nexus

does not exist, and the representatives’ claims are not, therefore, typical of (or

adequate for) the class. See Spano v. The Boeing Co., 633 F.3d 574, 586–87 (7th

Cir. 2011).

      Here, the same issues that preclude a finding of commonality for the FE and

AFA Classes also preclude typicality. To begin, the Court notes that certain of the

class representatives’ deposition testimony gives rise to unique defenses that would

need to be resolved by individual fact finding. For example, the FE and AFA

Classes allege that the Professional Management services are not worth the fees

charged, but Plaintiff Stone agreed that the fees she paid for advisory services were

“probably” worth the services she continues to receive to this day. (Tetrick Decl.

(Doc. 118-1), Ex. 2 (Stone Dep. Tr.) at 217:2–220:22). Similarly, Plaintiff Pizarro

testified that his claim was based, in part, on his belief that Financial Engines had

not carried out his directions, but when confronted with documents at his

deposition he admitted it had. (Id., Ex. 1 (Pizarro Dep. Tr.) at 186:13–187:19).

      Further, as noted above, Plaintiffs have not demonstrated that their alleged

injuries from using Financial Engines can be assessed on an objective, classwide


                                         20
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 21 of 36




basis. And the remaining proposed FE and AFA class representatives (Murphy,

Pizarro, and Stone) likewise each ascribed different values to and complained of

different problems with the services they received from Financial Engines. (See

supra 7–9). Based on the evidence before the Court, Plaintiffs have failed to

establish that there is a “sufficient nexus” between the proposed representatives’

claims and those of the class. Prado-Steiman, 221 F.3d at 1278.

                           iii)   Adequacy

      Finally, to meet Rule 23(a)’s adequacy requirement, Plaintiffs must show

that “the representative parties will fairly and adequately protect the interests of the

class.” Fed. R. Civ. P. 23(a)(4). Adequacy requires that “the class representative

has common interests with unnamed class members.” Piazza v. Ebsco Industries,

Inc., 273 F.3d 1341, 1346 (11th Cir. 2001).

      For reasons explained above, Plaintiffs have failed to offer evidentiary proof

establishing that the proposed class representatives share the “common interests

with the unnamed class members” needed to support a finding of adequacy. At

bottom, there is an intra-class conflict even among the class representatives as to

the value and worth of the Professional Management services.             For example,

Plaintiff Stone testified that she continues to use the Professional Management

program today, making her an ill-suited candidate for representing a class



                                          21
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 22 of 36




challenging that optional program as unreasonably overpriced. (See Tetrick Decl.

(Doc. 118-1), Ex. 2 (Stone Dep. Tr.) at 217:2–219:8). Plaintiffs have failed to

establish adequacy for the FE and AFA Classes under Rule 23(a)(3).

             2.     Plaintiffs Have Not Established that the FE or AFA Classes
                    Satisfy Any Subsection of Rule 23(b).

      Plaintiffs’ failure to satisfy the requirements of Rule 23(a) is a sufficient

basis to deny class certification of the FE and AFA Classes.         But Plaintiffs’

proposed FE and AFA Classes fail for the additional reason that they have failed to

satisfy any subsection of Rule 23(b).       Plaintiffs seek certification under Rule

23(b)(1) or, alternatively, Rule 23(b)(3). The Court concludes Plaintiffs have not

established that the FE or AFA Classes meet either subsection.

                          i)     Rule 23(b)(1)

      Rule 23(b)(1) applies only where “prosecuting separate actions by or against

individual class members would create a risk of” either (1) inconsistent

adjudications “that would establish incompatible standards of conduct for the party

opposing the class,” or (2) individual adjudications that “as a practical matter,

would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to

protect their interests.” Fed. R. Civ. P. 23(b)(1)(A), (B).




                                          22
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 23 of 36




      Because members cannot opt out of a class certified under Rule 23(b)(1), the

Supreme Court and the Eleventh Circuit have cautioned that claims seeking

individualized monetary relief are better analyzed under Rule 23(b)(3), which

provides additional safeguards for class members. See Dukes, 564 U.S. at 362

(“[W]e think it clear that individualized monetary claims belong in Rule

23(b)(3).”); AA Suncoast Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co.,

938 F.3d 1170, 1174 (11th Cir. 2019) (noting “damages classes must satisfy Rule

23(b)(3)”).

                                (a)    Rule 23(b)(1)(A)

      Because Plaintiffs’ proposed classes seek primarily monetary relief, they

cannot be certified under Rule 23(b)(1)(A). The Eleventh Circuit has previously

held that “only actions seeking declaratory or injunctive relief can be certified

under Rule 23(b)(1)(A).” Babineau v. Fed. Express Corp., 576 F.3d 1183, 1195

(11th Cir. 2009). As the Eleventh Circuit explained, that a defendant may owe

money to some class members but not others is not the type of “incompatible

standard[] of conduct” that warrants Rule 23(b)(1)(A) certification. Id.

      The Court concludes that the FE and AFA Classes seek primarily monetary

relief. While Plaintiffs do not seek individual compensatory damages, they do

seek restitution for the alleged financial harm they suffered by paying for services



                                         23
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 24 of 36




offered by Financial Engines or AFA. That restitution would have to be paid to

participants’ accounts on an individualized basis. Although nominally equitable,

this requested relief poses the same problem identified in Babineau: payment of

restitution to one participant will not create an “incompatible standard of conduct”

with respect to other participants. The Court agrees with other district courts that

have concluded such restitution is akin to individual monetary relief for purposes

of Rule 23(b)(1)(A). See Russell v. Kohl’s Dep’t Stores, Inc., No. ED CV 15-

01143, 2015 WL 12748629, at *3 (C.D. Cal. Dec. 4, 2015); Heffelfinger v. Elec.

Data Sys. Corp., No. CV 07-00101, 2008 WL 8128621, at *18 (C.D. Cal. Jan. 7,

2008).

      While Plaintiffs cite to a number of cases that have certified ERISA class

actions under 23(b)(1)(A) (see Pls.’ Reply at 9), the Court notes that most of these

decisions are from outside the Eleventh Circuit and thus do not have to square their

holdings with Babineau. The Court finds the other cases distinguishable. While

Plaintiffs cite Henderson v. Emory University from this District, the claims in that

case included allegations about administrative expenses that every member of the

plan had to pay. See No. 1:16-CV-2920, 2018 WL 6332343, at *1 (N.D. Ga. Sept.

13, 2018). As the Henderson court noted, individual challenges to these uniform

plan-wide services raised the possibility of conflicting obligations for the plan


                                        24
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 25 of 36




fiduciaries. See id. at *9 (noting possibility of “one action to result in mandating X

procedure for obtaining recordkeepers while another mandates Y”). Here, by

contrast, the services offered by Financial Engines and AFA were optional and

individualized.   Unlike with a uniform administrative service that applied

identically to all participants, the adjudication of individual claims regarding the

optional, individualized investment advisory services that Financial Engines

provided to one participant poses no risk of establishing “an incompatible standard

of conduct” for judging the claims of other participants.

      Further, there is no reason on this record to believe that in the absence of

(b)(1) certification, there could be “thousands of separate individual actions”

challenging Defendants’ conduct, as plaintiffs speculate. (Pls.’ Br. at 20). Rather,

it seems unlikely that in the absence of class counsel’s involvement a claim such as

Pizarro’s (e.g., alleging a total fee of $3.87 is unreasonable for services that while

initially alleged to have not been were in fact performed) or Stone’s (e.g., agreeing

that fees paid were “probably” worthwhile for optional services she continues to

use even after suing about them) would ever see a courtroom.

      The Court likewise concludes that the two other decisions from this District

cited by Plaintiffs—which Plaintiffs characterize as having “unequivocally

rejected” Defendants’ Rule 23(b)(1) argument (Pls.’ Reply at 8)—do not actually


                                         25
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 26 of 36




discuss Babineau or whether Rule 23(b)(1) is appropriate for monetary relief. In

the first case, which involved claims concerning alleged imprudent investment

options, the defendants conceded Rule 23(b)(1) certification.     See Fuller v.

SunTrust Banks, Inc., No. 1:11-CV-784, 2018 WL 3949698, at *7–8 (N.D. Ga.

June 27, 2018). The second case concerned a single company stock fund, and even

then, the Court certified the class under subsection 23(b)(1)(B)—not 23(b)(1)(A).

See In re Suntrust Banks, Inc. ERISA Litig., No. 1:08-CV-03384-RWS, 2016 WL

4377131, at *8 (N.D. Ga. Aug. 17, 2016).

                               (b)   Rule 23(b)(1)(B)

      The Court also concludes that Plaintiffs have not demonstrated that

certification under Rule 23(b)(1)(B) is appropriate, as Plaintiffs have not shown

that all members of the FE and AFA Classes suffered injury from the alleged

fiduciary breach.

      “[T]he Supreme Court has counseled against ‘adventurous application of

Rule 23(b)(1)(B).’” Pantoja v. Edward Zengel & Son Express, Inc., No. 10-

20663-CV, 2011 WL 7657382, at *7 (S.D. Fla. Aug. 5, 2011) (quoting Ortiz v.

Fibreboard Corp., 527 U.S. 815, 845 (1999)). Courts have refused to certify

ERISA classes under rule 23(b)(1)(B), particularly where the proposed class

includes members who suffered no injury from the alleged fiduciary breach. See



                                       26
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 27 of 36




Spano, 633 F.3d at 588; Pantoja, 2011 WL 7657382, at *8 (noting “[a]n alleged

injury to one person’s individual account that only affects that person suggests that

certification is inappropriate”).5

      Here, as discussed above, the evidence before the Court demonstrates that

different class members received different services from Financial Engines, and

that class members (including the proposed class representatives) valued those

services in starkly different ways. Plaintiffs have offered no evidence that there is

an objective basis for adjudicating a classwide injury in this case.             This

distinguishes cases from this District that Plaintiffs cite, which involved claims

concerning fungible, mandatory administrative services that all class members

received (and paid the same fees for), see Henderson, 2018 WL 6332343, at *1, or

a single equity fund in which all class members invested, see In re SunTrust, 2016

WL 4377131, at *8.

      The Court declines to adopt Plaintiffs’ reasoning that certification under

Rule 23(b)(1)(B) is appropriate because ERISA defined contribution plans are
5
  Plaintiffs note that the Seventh Circuit in Spano “did not rule out (b)(1)(A)
certification of ERISA cases seeking the recovery of funds owed to the Plan.”
(Pls.’ Reply at 11 (citing Spano, 633 F.3d at 588)). But this does not answer
whether certification under Rule 23(b)(1)(A) is appropriate in this Court, which is
bound by the Eleventh Circuit’s decision in Babineau. And the fact that Spano left
open the possibility that an ERISA class action could be certified under Rule
23(b)(1) in the Seventh Circuit does not change its holding that such certification is
inappropriate when the proposed class is overly broad—as the classes are here.

                                         27
        Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 28 of 36




“trust-like” in nature. (See Pls.’ Br. at 21–22). The Supreme Court has held that

participants in ERISA defined contribution plans are entitled to relief specific to

their individual retirement accounts. See LaRue v. DeWolff, Boberg & Assocs.,

Inc., 552 U.S. 248, 256 (2008). This case is thus not a situation where participants

are drawing from the same common fund, as they might with a defined benefit

plan.    While Plaintiffs note that other courts have granted Rule 23(b)(1)(B)

certification in ERISA class actions after LaRue (see Pls.’ Reply at 13), that does

not relieve Plaintiffs of their burden to offer proof in accordance with Dukes that

certification under Rule 23(b)(1)(B) is appropriate here.

        The Court further notes that the fact the Plan is a defined contribution plan

with individual participant accounts distinguishes this case from Piazza v. Ebsco

Industries, Inc., 273 F.3d 1341 (11th Cir. 2001), which did not involve claims

relating to individual plan accounts. Accord Pantoja, 2011 WL 7657382, at *8

(“Unlike Piazza, this case does not involve damage to the entire Plan caused by the

undervaluation of plan assets.”).

              3.    Rule 23(b)(3)

        The Court likewise concludes that Plaintiffs have not demonstrated that the

FE or AFA Classes can be certified under Rule 23(b)(3). Rule 23(b)(3) requires

Plaintiffs to prove “that the questions of law or fact common to the class



                                          28
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 29 of 36




predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating

the controversy.” Fed. R. Civ. P. 23(b)(3). Predominance requires that “resolution

of the common questions affect all or a substantial number of the class members.”

In re Scientific-Atlanta, Inc. Secs. Litig., 571 F. Supp. 2d 1315, 1336 (N.D. Ga.

2007) (citation omitted). Thus, if, like here, plaintiffs must introduce “a great deal

of individualized proof or argue a number of individualized legal points” to prove

the absent class members’ claims, then predominance is lacking. Klay v. Humana,

Inc., 382 F.3d 1241, 1255 (11th Cir. 2004).          “If anything, Rule 23(b)(3)’s

predominance criterion is even more demanding than Rule 23(a).” Comcast Corp.

v. Behrend, 569 U.S. 27, 34 (2013).

      Because Plaintiffs have not demonstrated that the FE and AFA Classes

satisfy Rule 23(a), it necessarily follows that Plaintiffs have not demonstrated that

either class may be certified under Rule 23(b)(3). See id. Moreover, to prevail on

their claims for breach of fiduciary duty under ERISA, Plaintiffs must prove not

only that a breach occurred, but also that the alleged breach caused a loss to each

class member’s plan account. See 29 U.S.C. § 1109(a) (fiduciary who breaches

duty is liable for “any losses to the plan resulting from each such breach”); Willett

v. Blue Cross & Blue Shield of Ala., 953 F.2d 1335, 1343–44 (11th Cir. 1992);


                                         29
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 30 of 36




Perez v. DSI Contracting, Inc., No. 1:14-CV-282-LMM, 2015 WL 12618779, at

*5 (N.D. Ga. July 14, 2015).

      As explained above, Plaintiffs have not articulated how they would establish

loss for any member of the FE or AFA Classes, much less how they would do so

on a classwide basis. Indeed, determining whether a loss has occurred under the

basis for certification that Plaintiffs advanced would necessarily depend upon each

participant’s individualized assessment of “the nature and quality of the services

provided” by Financial Engines.           Accordingly, Plaintiffs have failed to

demonstrate how this essential element of their claim presents a predominating

common question appropriate for classwide adjudication.

      In sum, the Court agrees with The Home Depot Defendants that certification

of the FE and AFA Classes is not a “routine” matter that requires little scrutiny, as

Plaintiffs suggest, but rather would be a novel expansion of Rule 23. While

Plaintiffs have pointed to numerous certified ERISA classes, none involved claims

similar to those presented by the proposed FE and AFA Classes. The Court is

unwilling to break new ground in certifying these classes absent the required

evidentiary proof that certification is appropriate.




                                          30
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 31 of 36




      C.     Plaintiffs Have Not Proven that the Challenged Funds Class Can
             Be Certified Under Rule 23(b).

      Plaintiffs have also failed to demonstrate that the Challenged Funds Class

can be certified under Rule 23(b)(1) or 23(b)(3).

             1.    Rule 23(b)(1)

      The Challenged Funds Class fails to satisfy Rule 23(b)(1) for the same

reasons as the FE and AFA Classes. First, like the FE and AFA Classes, the

Challenged Funds Class seeks individualized monetary relief, making certification

under Rule 23(b)(1)(A) inappropriate. See Babineau, 576 F.3d at 1195.

      Second, the Challenged Funds Class fails under Rule 23(b)(1)(B) because

Plaintiffs have not shown that all or even a substantial portion of the members of

the putative class suffered an injury during the eight-year (and counting) class

period. See Spano, 633 F.3d at 588. To begin, Plaintiffs have alleged a clearly

overbroad class period, which due to its length and generalized nature will

encompass many thousands of participants with differing investment goals,

strategies and, most importantly, results.     Indeed, Plaintiffs’ own allegations

demonstrate members of the Challenged Funds Class would have experienced

different returns from investing in the Challenged Funds during different time

periods—including sometimes returns better than Plaintiffs’ selected comparator

funds—depending on when and for how long they were invested in those funds.


                                         31
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 32 of 36




(See Defs.’ Br. at 23–24). In fact, it is likely that there are members of the

proposed class that have not suffered any injury from the inclusion of the

Challenged Funds in the Plan’s investment lineup. These uninjured absent class

members would lack standing. Cordoba, 942 F.3d at 1276–77. Plaintiffs have the

burden of proof on this issue and have not offered any evidence of a common

injury justifying certification of this overbroad class.

             2.     Rule 23(b)(3)

      The Challenged Funds Class also fails to meet the requirements of Rule

23(b)(3), as Plaintiffs have not demonstrated that common questions in the

proposed class would predominate over individual questions. As noted above, the

Challenged Funds Class would cover participants who invested in eleven different

funds over an eight-year period.

      Further, even according to Plaintiffs’ own allegations, there were timeframes

within the putative class period during which some Challenged Funds

outperformed Plaintiffs’ own comparator funds. (See Defs.’ Br. at 23). This

suggests that, even under Plaintiffs’ damages model, members of the proposed

Challenged Funds Class may not have suffered any loss depending on when they

invested in a particular fund. Again, class members who did not suffer a loss

would not have standing; this lack of standing suffices to defeat certification.



                                           32
      Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 33 of 36




Cordoba, 942 F.3d at 1276–77. That means the Court would need to conduct an

individualized analysis of each class member to determine if they suffered a loss,

which would predominate over classwide questions of loss. See Brown, 817 F.3d

at 1239–40.     Plaintiffs have offered no evidence demonstrating that such

individualized analyses would not be necessary to establish that each class member

suffered a loss and thus have failed to carry their burden under Rule 23.

      Plaintiffs did not oppose in their papers The Home Depot Defendants’

argument that, if certified, the Challenged Funds Class would require splitting the

class into subclasses, one for each fund (Defs.’ Br. at 24).6 Having considered that

approach here, the Court determines that subclasses would not save Plaintiffs’

request for certification on this record because the same individual issues as to

standing and loss causation—namely, the timing of participants’ investment in

each fund and resulting actual losses, if any—would still predominate over

common issues. The resulting need, even with subclasses, for individualized proof

on the various participants’ investment histories would likewise destroy the

manageability of a class trial required under (b)(3).


6
  As Defendants pointed out, subclasses were necessary in Fuller, where the
defendant had even conceded Rule 23(b)(1) certification (and which is not
appropriate here for the reasons already stated) because of the varying
circumstances involved in the participants’ investments. 2018 WL 3949698, at
*3.

                                          33
       Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 34 of 36




III.   CONCLUSION

       Upon the Court’s consideration of the pleadings and all appropriate matters

of record, it is hereby ORDERED that Plaintiffs’ Motion for Class Certification,

Appointment of Class Representatives, and Appointment of Class Counsel [Doc.

98] is DENIED.



       IT IS SO ORDERED, this ___ day of _______, 2020.



                                             ___________________________
                                             WILLIAM M. RAY, II
                                             United States District Judge
                                             Northern District of Georgia

                                      ***


Prepared by:

Dated: April 27, 2020

                                             /s/ David Tetrick, Jr.
                                             David Tetrick, Jr.
                                             Georgia Bar No. 713653
                                             dtetrick@kslaw.com
                                             Darren A. Shuler
                                             Georgia Bar No. 644276
                                             dshuler@kslaw.com
                                             Danielle Chattin
                                             Georgia Bar No. 486940
                                             dchattin@kslaw.com

                                        34
Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 35 of 36




                                   Benjamin B. Watson
                                   Georgia Bar No. 632663
                                   bwatson@kslaw.com
                                   King & Spalding LLP
                                   1180 Peachtree Street
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 572-4600
                                   Fax: (404) 572-5139

                                   Attorneys for The Home Depot
                                   Defendants




                              35
     Case 1:18-cv-01566-WMR Document 139 Filed 04/27/20 Page 36 of 36




                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1D, the undersigned certifies that the foregoing complies

with the font and point selections permitted by L.R. 5.1B. This Memorandum was

prepared on a computer using the Times New Roman font (14 point).

      Respectfully submitted, this 27th day of April, 2020.




                                            /s/ David Tetrick, Jr.
                                            David Tetrick, Jr.
                                            Georgia Bar No. 713653
